IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID CHALOEUNPORN,                        : No. 62 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMON PLEAS COURT OF                      :
PHILADELPHIA,                              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Application for an

Immediate Hearing are DENIED.